Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 1 of 29 PageID #: 8




                        EXHIBIT A
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 2 of 29 PageID #: 9
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 3 of 29 PageID #: 10
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 4 of 29 PageID #: 11
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 5 of 29 PageID #: 12
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 6 of 29 PageID #: 13
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 7 of 29 PageID #: 14
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 8 of 29 PageID #: 15
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 9 of 29 PageID #: 16
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 10 of 29 PageID #: 17
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 11 of 29 PageID #: 18
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 12 of 29 PageID #: 19
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 13 of 29 PageID #: 20
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 14 of 29 PageID #: 21
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 15 of 29 PageID #: 22
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 16 of 29 PageID #: 23
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 17 of 29 PageID #: 24
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 18 of 29 PageID #: 25




                         EXHIBIT B
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 19 of 29 PageID #: 26
Hunt v. Brooks Run Min. Co., LLC, Not Reported in F.Supp.2d (2013)
2013 WL 4829322

                                                                  AMFIRE, LLC, is a Delaware limited liability company
                                                                  whose sole member is Maxxum Carbon Resources, LLC. See
                  2013 WL 4829322
                                                                  id. Maxxum Carbon Resources, LLC, is a Delaware limited
    Only the Westlaw citation is currently available.
                                                                  liability company whose sole member is Alpha Natutral
    United States District Court, S.D. West Virginia.
                                                                  Resources, LLC. See id. Alpha Natural Resources, LLC, is
            Sheena HUNT, Individually and                         a Delaware limited liability company whose sole member
           as the Administratrix of the Estate                    is Alpha Natural Resources, Inc. (“Alpha”). See id. Alpha
            of Russell Aaron Hunt, Plaintiff,                     is a Delaware corporation with, according to the Notice of
                                                                  Removal, its principal place of business in Bristol, Virginia.
                           v.
                                                                  See id.
                BROOKS RUN MINING
              COMPANY, LLC, Defendant.
                                                                  AMFIRE WV, L.P. has two partners: AMFIRE, LLC and
                                                                  AMFIRE Holdings, LLC. See id. AMFIRE Holdings, LLC
                 Civil Action No. 1:13–0433.
                                                                  is a Delaware limited liability company with its principal
                               |
                                                                  place of business in Bristol, Virginia. See id. The sole
                        Sept. 10, 2013.
                                                                  member of AMFIRE Holdings, LLC is AMFIRE LLC, the
Attorneys and Law Firms                                           citizenship of which is discussed above. Accordingly, based
                                                                  on the foregoing, Brooks Run contends that it is a citizen of
James R. Akers, II, Akers Law Offices, Charleston, WV,            Delaware and Virginia for purposes of diversity jurisdiction.
Stephen P. New, Beckley, WV, for Plaintiff.
                                                                  Plaintiff has filed a motion to remand this case to the Circuit of
Andrew Steven Felts, Gretchen M. Callas, Jackson Kelly,
                                                                  Court of McDowell County. She argues that “Brooks Run is
Charleston, WV, David Z. Myerberg, Jackson Kelly,
                                                                  directed, controlled, coordinated, and substantially operated
Morgantown, WV, for Defendant.
                                                                  in the State of West Virginia.” See Motion to Remand p. 1.
                                                                  According to plaintiff, “[t]here is at least an issue of fact” as to
                                                                  whether Alpha's principal place of business is in West Virginia
       MEMORANDUM OPINION AND ORDER                               and, therefore, diversity is lacking. Id. at 5.
DAVID A. FABER, Senior District Judge.

 *1 Pending before the court is plaintiff's motion to remand.                                II. Analysis
Doc. No. 5. For the reasons set forth below, the motion is
denied.                                                           Federal district courts may exercise diversity jurisdiction over
                                                                  civil actions in which the matter in controversy exceeds
                                                                  the sum or value of $75,000.00 and is between citizens of
          I. Factual and Procedural Background                    different states. See   28 U.S.C. § 1332(a)(1).        Title 28
                                                                  United States Code Section 1441, known as the “removal
On December 7, 2012, in the Circuit Court of McDowell             statute,” provides that a case filed in state court may
County, West Virginia, plaintiff Sheena Hunt filed a deliberate   be removed to federal court when it is shown by the
intent action against defendant Brooks Run Mining Company,        defendant that the federal court has original jurisdiction. See
LLC (“Brooks Run”) arising out of the death of her husband,
Russell Aaron Hunt. On January 9, 2013, Brooks Run                    Mulcahey v. Columbia Organic Chems. Co., 29 F .3d 148,
removed the case to this court on the basis of diversity          151 (4th Cir.1994). The phrase “between citizens of different
of citizenship. Plaintiff Hunt is a resident and citizen of       states” has been interpreted as requiring “complete diversity,”
McDowell County, West Virginia. See Complaint ¶ 1. Brooks         i.e., the citizenship of each plaintiff must be diverse from the
Run is a Delaware limited liability company. See Notice of        citizenship of each defendant.        Caterpillar Inc., v. Lewis,
Removal ¶ 8. The two sole members of Brooks Run are
                                                                  519 U.S. 61, 68 (1996)(citing     Strawbridge v. Curtiss, 7
AMFIRE, LLC, and AMFIRE WV, L.P. See id. at ¶ 9.
                                                                  U.S. (3 Cranch) 267, 2 L.Ed. 435 (1806)).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
         Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 20 of 29 PageID #: 27
Hunt v. Brooks Run Min. Co., LLC, Not Reported in F.Supp.2d (2013)
2013 WL 4829322

 *2 It is well established that the party invoking jurisdiction    to be a citizen of any State by which it has been incorporated
bears the burden of proof that all prerequisites to jurisdiction   and of the State where it has its principal place of business....”
                                                                   Plaintiff contends that Alpha's citizenship is in question here
are satisfied,   Mulcahey v. Columbia Organic Chems. Co.,
                                                                   because, according to her, Alpha's principal place of business
29 F.3d 148, 151 (4th Cir.1994)(citing    Wilson v. Republic       is in West Virginia based upon its significant operations in
Iron & Steel Co., 257 U.S. 92 (1921)), and that any doubts         that state.
about the propriety of removal are resolved in favor of state
court jurisdiction and remand,      Mulcahey, 29 F.3d at 151       In the past, the Fourth Circuit used two tests to determine a
                                                                   corporation's principal place of business: the “nerve center
(citing  Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100
(1941)).                                                           test” and the “place of operations test.”        Cent. W. Va.
                                                                   Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101,
For purposes of diversity jurisdiction, an unincorporated          103 (4th Cir.2011). However, in 2010, in an effort to resolve
association, such as a limited liability company, is deemed to     the differing interpretation given the phrase “principal place
be a citizen of each state in which its members are citizens.      of business” by the lower courts, the Supreme Court made
                                                                   clear that “ ‘principal place of business' refers to the place
   Gen. Tech. Applications, Inc. v. Exro Ltda., 388 F.3d           where the corporation's high level officers direct, control,
114, 120 (4th Cir .2004); see also     Cent. W. Va. Energy         and coordinate the corporation's activities.”       Hertz Corp.
Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 103
(4th Cir.2011) (“For purposes of diversity jurisdiction, the       v. Friend, 559 U.S. 77, 80 (2010); see also        Cent. W. Va.
citizenship of a limited liability company ... is determined       Energy Co., 636 F.3d at 107 (“In sum, the touchstone now
by the citizenship of all its members....”). Therefore, “the       for determining a corporation's principal place of business for
citizenship of unincorporated associations must be traced          diversity purposes is ‘the place where the corporation's high
through however many layers of partners or members there           level officers direct, control, and coordinate the corporation's
may be.” Meyerson v. Harrah's East Chicago Casino, 299             activities.’ ”) (internal citations omitted). Elaborating, the
F.3d 616, 617 (7th Cir.2002).                                      Supreme Court noted that this is commonly referred to as the
                                                                   corporation's “nerve center” and “will typically be found at a
Furthermore, the principal place of business of test applicable    corporation's headquarters.”      Hertz, 559 U.S. at 80–81.
to corporate citizenship does not apply to a limited liability
company, such as Brooks Run. See Laudermilt v. Taggart              *3 Brooks Run has alleged that Alpha's principal place of
Global, LLC, Civil Action No. 1:11–0288, 2012 WL                   business is in Virginia. In support thereof, it has offered the
4018286, *1 n. 2 (S.D.W.Va. Sept. 12, 2012); see also              affidavit of Frank J. Wood, the Executive Vice President
    Gen. Tech. Applications, Inc., 388 F.3d at 121 (“A             and Chief Financial Officer of Alpha. See Affidavit of Frank
limited liability company organized under the laws of a            J. Wood, February 22, 2013, (hereinafter “Wood Aff. at ¶
state is not a corporation and cannot be treated as such           ––––”). According to Mr. Wood, Alpha's principal executive
                                                                   office, as of January 8, 2013, was located in Bristol, Virginia.
under     section 1332 until Congress says otherwise.”).           See Wood Aff. ¶ 3. Mr. Wood also states that the business
Accordingly, plaintiff's efforts to establish that Brooks Run's    addresses for himself and the following Alpha officers
principal place of business is located in West Virginia is         are located in Bristol, Virginia: the Chairman and Chief
misguided, see Motion to Remand at pp. 1–2, because Brooks         Executive Officer; the President; the Executive Vice President
Run's principal place of business is irrelevant to the court's     & Chief Strategy Officer; the Senior Vice President & Chief
inquiry herein.                                                    Human Resources Officer; the Executive Vice President,
                                                                   General Counsel & Secretary; the Senior Vice President,
The sole corporate entity identified as a member or                Communications & Government Affairs; and the Executive
submember of Brook Run is Alpha. Alpha is incorporated             Vice President & Chief Commercial Officer. See id. at ¶¶ 4–
in Delaware. However, a corporation is also a citizen “of          11. Wood further contends that all of Alpha's “activities are
the State where it has its principal place of business.”           directed, controlled, and coordinated by the aforementioned
   28 U.S.C.A. § 1332(c)(1).      Title 28 United States Code      officers and directors from Alpha Natural Resources, Inc.'s
Section 1332(c)(1) states that “a corporation shall be deemed      corporate headquarters in Bristol, Virginia.” Id. at ¶ 12.
                                                                   Furthermore, according to Wood's affidavit, Alpha's books


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
         Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 21 of 29 PageID #: 28
Hunt v. Brooks Run Min. Co., LLC, Not Reported in F.Supp.2d (2013)
2013 WL 4829322

                                                                         Virginia.” Wood Aff. at ¶ 12. While plaintiff's focus on
and records are maintained at its corporate headquarters in
                                                                         Alpha's significant operations in West Virginia might have
Virginia and all of Alpha's financial, tax, and accounting
                                                                         been relevant under the “place of operations test,” it is “not
functions are performed there as well. See id. at ¶¶ 13–
                                                                         germane to the ‘nerve center’ test as laid out in Hertz.”
14. Based upon the foregoing, the court concludes that the
Alpha's “nerve center” is located in Virginia and, therefore,               Cent. W. Va. Energy Co., 636 F.3d at 107.
for purposes of diversity, Virginia is Alpha's principal place
of business. *                                                           Accordingly, given that neither Brooks Run nor any of its
                                                                         members is a citizen of West Virginia, complete diversity
In her efforts to persuade the court that Alpha's principal              exists.
place of business is in West Virginia, plaintiff directs the court
to Alpha's website which lists a number of offices in West
Virginia. According to plaintiff, given “the overwhelming                                       III. Conclusion
number of its offices are in West Virginia, it may reasonably
be inferred that Alpha's officers direct, control, and coordinate         *4 For the aforementioned reasons, the court hereby
the corporation's activities to a substantial extent in West             DENIES plaintiff's motion to remand. Doc. No. 5. The Clerk
Virginia.” Motion to Remand at p. 5. Plaintiff's argument                is directed to send a copy of this Memorandum Opinion and
is without merit. She concedes that the same website notes               Order to all counsel of record.
that Alpha's corporate headquarters is located in Virginia.
Furthermore, her conclusory allegations are not sufficient to            It is SO ORDERED.
call into question Wood's Affidavit which states that all of
Alpha's “activities are directed, controlled, and coordinated
by the aforementioned officers and directors from Alpha                  All Citations
Natural Resources, Inc.'s corporate headquarters in Bristol,
                                                                         Not Reported in F.Supp.2d, 2013 WL 4829322




                                                             Footnotes


*       In a decision predating Hertz, this court previously found that Alpha's “nerve center” is located in Virginia.
        See Paitsel v. Brooks Run Mining Co., LLC, Civil Action No. 1:08–00794, Memorandum Opinion and Order
        of August 12, 2008, at p. 7; see also    Bledsoe v. Brooks Run Mining Co., LLC, Civil Action No. 5:11–00464,
        2011 WL 5360042, *1 n. 3 (S.D.W.Va. Nov. 4, 2011) (“Brooks Run's members are not residents of West
        Virginia. Accordingly, to the extent Plaintiff's motion to remand relies on Brooks Run being a resident of West
        Virginia, it is denied.”) (Berger, J.).


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 22 of 29 PageID #: 29




                         EXHIBIT C
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 23 of 29 PageID #: 30
Pack v. S&S Firestone, Inc., Not Reported in Fed. Supp. (2014)
2014 WL 12625463

                                                                 December 3, 2012. (Id. at 2.) He was “further advised by
                                                                 defendant White that the termination was temporary but could
                  2014 WL 12625463
                                                                 last up to six months. However, within a few months of his
    Only the Westlaw citation is currently available.
                                                                 termination, another employee of the defendant quit. Instead
    United States District Court, S.D. West Virginia,
                                                                 of calling plaintiff back, the defendant White hired a new,
                   Beckley Division.
                                                                 much younger individual.” (Id.) The Plaintiff was 57 years
              Clayton E. PACK, Plaintiff,                        old at the time of his firing. (Id.) He allegedly was not
                           v.                                    “provide[d] ... with his final paycheck within seventy-two
           S&S FIRESTONE, INC. d/b/a Best                        (72) hours.” (Id.)
           One Tire and Service; and Richard
                                                                 As a result, the Plaintiff initiated suit in the Circuit Court
            White, Individually, Defendants.
                                                                 of Raleigh County, West Virginia, on March 21, 2014. (See
            CIVIL ACTION NO. 5:14-cv-17286                       Complaint, Document 1-1 at 5.) His complaint contained
                           |                                     three counts: (1) Violation of the West Virginia Wage Payment
                   Signed 08/27/2014                             and Collection Act, pursuant to West Virginia Code § 21-5-4
                                                                 (Count One), (2) Violation of the West Virginia Human Rights
Attorneys and Law Firms
                                                                 Act (Age Discrimination), pursuant to  West Virginia
Richard W. Walters, Shaffer & Shaffer, Charleston, WV, for       Code § 5-11-9 (Count Two), and (3) Punitive Damages
Plaintiff.                                                       (Count Three). 1 (Document 1-1 at 7-9.) The Plaintiff seeks
                                                                 “compensatory damages, including lost wages and benefits;
Brian J. Moore, Jennifer Jo Hicks, Dinsmore & Shohl,             unmitigated front pay; emotional distress damages; punitive
Charleston, WV, for Defendants.                                  damages; attorney fees and costs; prejudgment interest on all
                                                                 amounts claimed; and such further relief as the Court may find
                                                                 appropriate.” (Id. at 9-10.)
       MEMORANDUM OPINION AND ORDER
                                                                 The Defendants filed their Notice of Removal (Document 1)
IRENE C. BERGER, UNITED STATES DISTRICT JUDGE
                                                                 on May 30, 2014. 2 The Plaintiff filed his Motion to Remand
 *1 The Court has reviewed the Plaintiff's Motion to Remand      (Document 7) and accompanying Memorandum in Support
(Document 7) and accompanying Memorandum in Support              (Document 8) on June 11, 2014. The Defendants then filed
(Document 8), as well as the Defendant's Response to             their Response to Motion to Remand (Document 10) on June
Plaintiff's Motion to Remand (Document 10). For the reasons      24, 2014. To date, the Plaintiff has not filed a reply to the
stated herein, the Court finds that the Plaintiff's motion to    Defendants' response in opposition.
remand should be denied because Defendant Richard White
was fraudulently joined, and therefore, this Court enjoys
subject matter jurisdiction.                                                    II. STANDARD OF REVIEW

                                                                  *2 An action may be removed from state court to federal
                                                                 court if it is one over which the district court would have
      I. FACTUAL AND PROCEDURAL HISTORY
                                                                 had original jurisdiction.       28 U.S.C. § 1441(a). 3 This
Plaintiff Clayton E. Pack (Mr. Pack) was “employed as            Court has original jurisdiction of all civil actions between
a tire technician for Defendant S&S Firestone, d/b/a Best        citizens of different states or between citizens of a state and
One Tire and Service ... and its predecessors for over 30        citizens or subjects of a foreign state where the amount in
years.” (Document 8 at 1.) His supervisor, Defendant Richard     controversy exceeds the sum or value of $75,000, exclusive of
White, was also the store manager at Best One Tire and
Service. (Id.) In May of 2012, the Plaintiff took time off       interests and costs.  28 U.S.C. § 1332(a)(1)-(2). Generally,
work to undergo hernia surgery, returning to work on or          every defendant must be a citizen of a state different from
about June 11, 2012. (Id. at 1-2.) The Plaintiff's “employment   every plaintiff for complete diversity to exist. Diversity
was terminated by the defendants ... due to cut backs” on        of citizenship must be established at the time of removal.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 24 of 29 PageID #: 31
Pack v. S&S Firestone, Inc., Not Reported in Fed. Supp. (2014)
2014 WL 12625463

                                                                   outright fraud in the plaintiff's pleading of jurisdictional
   Higgins v. E.I. Dupont de Nemours & Co., 863 F.2d 1162,
1166 (4th Cir. 1998).                                              facts.”    Id. at 464 (quoting    Marshall v. Manville Sales
                                                                   Corp., 6 F.3d 229, 232 (4th Cir. 1993)) (emphasis in original;
Section 1446 provides the procedure by which a defendant           brackets removed). Courts may consider the record beyond
                                                                   the pleadings to “determine the basis of joinder” and “whether
may remove a case to a district court under           Section
1441. Section 1446 requires that “[a] defendant or defendants      an attempted joinder is fraudulent.”    AIDS Counseling &
desiring to remove any civil action from a State court shall       Testing Centers v. Grp. W Television, Inc., 903 F.2d 1000,
file ... a notice of removal signed pursuant to Rule 11 of the     1004 (4th Cir. 1990) (internal quotation marks and citations
Federal Rules of Civil Procedure and containing a short and        omitted).
plain statement of the grounds for removal.”       28 U.S.C. §
                                                                    *3 The Fourth Circuit has described the standard for
1446(a). Additionally,      Section 1446 requires a defendant      fraudulent joinder as “even more favorable to the plaintiff
to file a notice of removal within thirty days after receipt of    than the standard for ruling on a motion to dismiss
the initial pleading. It is the long settled principle that the
                                                                   under     Fed. R. Civ. P. 12(b)(6).”    Hartley, 187 F.3d
party seeking to adjudicate a matter in federal court, through
                                                                   at 424. Furthermore, “all legal uncertainties are to be
removal, carries the burden of alleging in its notice of removal
                                                                   resolved in the plaintiff's favor in determining whether
and, if challenged, demonstrating the court's jurisdiction over
                                                                   fraudulent joinder exists” and “courts should resolve all
the matter.    Strawn et al. v. AT&T Mobility, LLC et al.,         doubts about the propriety of removal in favor of retained
530 F.3d 293, 296 (4th Cir. 2008);      Mulcahey v. Columbia       state court jurisdiction.”     Id. at 425 (internal quotation
Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994) (“The         marks removed).
burden of establishing federal jurisdiction is placed upon the
party seeking removal.”) (citation omitted). Accordingly, in       The Hartley court went on to explain:
this case, the removing defendant has the burden to show the
existence of diversity jurisdiction by a preponderance of the        In all events, a jurisdictional inquiry is not the appropriate
evidence. See White v. Chase Bank USA, NA., Civil Action             stage of litigation to resolve these various uncertain
No. 2:08-1370, 2009 WL 2762060, at *1 (S.D. W. Va. Aug.              questions of law and fact. Allowing joinder ... is proper
                                                                     in this case because courts should minimize threshold
26, 2009) (Faber, J.) (citing McCoy v. Erie Insurance Co.,
147 F.Supp. 2d 481, 488 (S.D. W. Va. 2001)). In deciding             litigation over jurisdiction. See      Navarro Sav. Ass'n v.
whether to remand, because removal by its nature infringes           Lee, 446 U.S. 458, 464 n. 13, 100 S.Ct. 1779, 64 L.Ed.2d
upon state sovereignty, this Court must “resolve all doubts          425 (1980) (“Jurisdiction should be as self-regulated as
about the propriety of removal in favor of retained state            breathing; ... litigation over whether the case is in the right
                                                                     court is essentially a waste of time and resources.” (internal
jurisdiction.”   Hartley v. CSX Transp., Inc., 187 F.3d 422,
                                                                     quotation marks omitted)). Jurisdictional rules direct
425 (4th Cir. 1999).
                                                                     judicial traffic. They function to steer litigation to the
                                                                     proper forum with a minimum of preliminary fuss. The
“The “fraudulent joinder” doctrine permits removal when a
                                                                     best way to advance this objective is to accept the parties
non-diverse party is (or has been) a defendant in the case....
                                                                     joined on the face of the complaint unless joinder is clearly
This doctrine effectively permits a district court to disregard,
                                                                     improper. To permit extensive litigation of the merits of a
for jurisdictional purposes, the citizenship of certain non-
                                                                     case while determining jurisdiction thwarts the purpose of
diverse defendants, assume jurisdiction over a case, dismiss
                                                                     jurisdictional rules.
the non-diverse defendants, and thereby retain jurisdiction.”
   Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir. 1999). The       Id.
Fourth Circuit sets a high standard for defendants attempting
to demonstrate fraudulent joinder: “[T]he removing party
must establish either: that there is no possibility that the                            III. DISCUSSION
plaintiff would be able to establish a cause of action against
the in-state defendant in state court, or that there has been



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 25 of 29 PageID #: 32
Pack v. S&S Firestone, Inc., Not Reported in Fed. Supp. (2014)
2014 WL 12625463

The Defendants argue that removal is proper because
                                                                  under     W.Va. Code 21-5-1(h), because the term “ ‘officer’
complete diversity exists between the parties, as Defendant
                                                                  shall include officers or agents in the management of a
White was fraudulently joined. The Defendants believe
                                                                  corporation or firm, who knowingly permits the corporation
that White was fraudulently joined because “[s]imply
                                                                  or firm to violate the provisions to this article.” (Id. at 4.)
put, Plaintiff's Complaint does not state any cognizable
claim against White and White can, therefore, be ignored          (quoting      W.Va. Code 21-5-1(h) (emphasis in original)).
for purposes of determining whether complete diversity            “It is the plaintiff's contention that as a manager of S&S,
exists.” (Document 1 at 2-3.) The Defendants claim that Mr.       defendant White was an agent in the management of S&S who
White cannot be liable under the West Virginia Wage Payment       knowingly permitted the corporation to violate the Act, and
and Collection Act (WVWPCA) because “only people, firms,          is therefore liable for their unpaid wages and benefits.” (Id.
or corporations who act as employers can be held liable           at 4-5.)
for violations of the [WVWPCA].” (Id. at 3.) (emphasis in
original) They further argue that “[t]here is no allegation in    The Plaintiff also argues that White can be held liable under
Plaintiff's Complaint that White was Plaintiff's employer or      the Human Rights Act because            W.Va. Code 5-11-9(7)
was an officer of Best One. In fact, he was neither.” (Id. at     states that it is an unlawful discriminatory practice “[f]or any
3-4.)                                                             person, employer, employment agency, labor organization,
                                                                  owner, real estate broker, real estate salesman or financial
They next assert that Mr. White cannot be liable for age          institution” to:
discrimination and violations of the West Virginia Human
Rights Act because “[a]ccording to the Act, the term
‘employer’ means ‘the state, or any political subdivision
                                                                               Engage in any form of threats or
thereof, and any person employing twelve or more persons
                                                                               reprisal, or to engage in, or hire, or
within the state ...,” and again, “there is no allegation in
                                                                               conspire with others to commit acts or
Plaintiff's Complaint that White employed him. Indeed, he did
                                                                               activities of any nature, the purpose of
not.” (Document 1 at 4.) (citing   W.Va. Code § 5-11-3(d).)                    which is to harass, degrade, embarrass,
Thus, the Defendants argue that “[b]ecause the Plaintiff has                   or cause physical harm or economic
no cognizable claims against White, the doctrine of fraudulent                 loss or to aid, abet, incite, compel
joinder applies and White can be disregarded for purposes                      or coerce any person to engage in
of determining diversity. Accordingly, there is complete                       any of the unlawful discriminatory
                                                                               practices defined in this section ...
diversity of citizenship in this case as defined by   28 U.S.C.
§ 1332(a)...” (Id. at 4.)

The Defendants also maintain that the amount in                   (Document 8 at 5-6.) (citing     W. Va. Code § 5-11-9(7))
controversy exceeds $75,000, exclusive of interest and            (emphasis in original). Based on this language, the Plaintiff
costs, because “[a]ssuming Plaintiff is successful, lost wages    states that under West Virginia law “employees can be
and benefits alone could easily surpass the jurisdictional        held liable under the Human Rights Act.” (Id. at 6.) The
amount.” (Document 1 at 7.) (references omitted.) The
                                                                  Plaintiff cites     Holstein v. Norandex, Inc., 194 W. Va.
Defendants point to the potential for a punitive damages
                                                                  727, 461 S.E.3d 473 (W. Va. 1955), for support of this
award, as well as the availability of attorney fees pursuant to
                                                                  proposition, and notes that the court in Holstein held that
both statutory claims, to further support their contention that
                                                                  a person “includes both employees and employers. Indeed,
the amount in controversy requirement is satisfied. 4 (Id. at
                                                                  any contrary interpretation, which might have the effect
8-9.)
                                                                  of barring suits by employees against their supervisors,
                                                                  would be counter to the plain meaning of the statutory
 *4 The Plaintiff disagrees, and notes that “[i]n the present
                                                                  language and contrary to the very spirit and purpose of this
case, there are no allegations that there has been outright
                                                                  particular legislation.” (Document 8 at 6.) (citation omitted).
fraud in the plaintiff's pleading of jurisdictional facts.”
                                                                  The Plaintiff then maintains that in his complaint, “[he]
(Document 8 at 4.) Specifically, the Plaintiff argues that
                                                                  specifically alleges that defendants collectively terminated
Defendant White can be held liable, as defined and recognized



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 26 of 29 PageID #: 33
Pack v. S&S Firestone, Inc., Not Reported in Fed. Supp. (2014)
2014 WL 12625463

                                                                    or firm, who knowingly permit the corporation or firm to
[him] due to his age,” in violation of         W. Va. Code §
5-11-9. (Id.) The Plaintiff also requests an award of “his costs    violate the provisions of this article,” See W. Va. Code
and expenses expended in the preparation of this Motion to          § 21-5-1(h), while the term “employer” means “any person,
Remand and Memorandum,” because the “defense had no
                                                                    firm or corporation employing any employee.”             W. Va.
grounds to remove this matter to the district court.” (Id. at 7.)
                                                                    Code § 21-5-1(m).

The Defendants respond that the Plaintiff cannot have a viable
                                                                    The Plaintiff “conten[ds] that as a manager of S&S,
claim against an ordinary supervisor such as White under
                                                                    defendant White was an agent in the management of
the WVWPCA because “[o]nly corporate officers may have
                                                                    S&S who knowingly permitted the corporation to violate
liability under the Wage Act and there is no allegation in the
                                                                    the Act, and is therefore liable for [Plaintiff's] unpaid
Complaint that White is a corporate officer.” (Document 10 at
                                                                    wages and benefits.” (Document 8 at 4-5.) The language
1.) The Defendants further state that “the propriety of removal
                                                                    of the complaint, together with the record at the time
is based on the allegations contained in the Complaint, not
                                                                    of removal, plainly belies any contention that Defendant
the arguments of counsel in a legal brief,” and “[n]owhere in
                                                                    White was an officer of S&S, Inc. It describes White as a
the Complaint does Plaintiff allege that White is an officer of
                                                                    “manager of the defendant S&S located in Beckley, West
Best One, or that he knowingly permitted Best One to violate
                                                                    Virginia.” (Document 1-1 at 6.) Nowhere is it alleged that he
the Wage Act.” (Id. at 2.) Further, the Defendants claim that
                                                                    was an officer, chief executive officer, chief financial officer,
the matter is unquestionably settled because Defendant White
                                                                    or served on the corporate board of S&S, Inc., d/b/a Best One.
swore under oath in his affidavit that he is not a corporate
officer of Best One. (Id.) “Simply put, White is plainly not the
                                                                    There was also no mention of agent, principle, nor any
executive level type of “officer” contemplated by the Wage
                                                                    reference to an agency relationship in the complaint between
Act.” (Id. at 3.)
                                                                    Defendants White and S&S—beyond the normal employee-
                                                                    employer relationship. The only reference to Defendant
With respect to the alleged violations of the Human Rights
                                                                    White's acts in the complaint is that he advised the Plaintiff
Act, the Defendants reiterate that “individuals are not
                                                                    “he was being terminated due to cut backs,” and that
subject to liability for employment discrimination unless they
                                                                    the termination was “temporary but could last up to six
themselves are employers. There is no allegation in this case
                                                                    months.” (Document 1-1 at 7.) As mentioned above, courts
that White was Plaintiff's employer.” (Id.) They maintain that
                                                                    may consider the record beyond the pleadings to “determine
Plaintiff's claim is “pled entirely under West Virginia Code        the basis of joinder” and “whether an attempted joinder is
§ 5-11-9, which makes employment discrimination by an
                                                                    fraudulent.”     AIDS Counseling & Testing Centers v. Grp.
‘employer’ unlawful.” (Id. at 3.) (footnote omitted.)
                                                                    W Television, Inc., 903 F.2d 1000, 1004 (4th Cir. 1990)
                                                                    (internal quotation marks and citations omitted). Defendant
   A. West Virginia Wage Payment and Collection Act                 White's uncontested affidavit, which was a part of the record
 *5 The Court finds that Defendant White is not an officer of       at the time of removal, indicates that White “was never
any corporation named as a Defendant in the instant suit, and       [Plaintiff's] employer.” (Id. at 28.) Further, White swore that
thus, cannot be liable for violations of the West Virginia Wage     he is “not an officer or director of Best One, nor do I have
Payment and Collection Act. W. Va. Code § 21-5-4 states             any ownership interest in the company.” (Id.) This affidavit
that “[w]henever a person, firm or corporation discharges           lends further support that no cognizable claim exists against
an employee, the person, firm or corporation shall pay the          Defendant White based on the allegations contained in the
employee's wages in full no later than the next regular payday      current complaint.
or four business days, whichever comes first.” W. Va. Code
§ 21-5-4(b). Further, “[i]f a person, firm or corporation fails        Goodwin v. Willard, 185 W.Va. 321, 406 S.E.2d 752
to pay an employee wages as required under this section, the        (W. Va. 1991), the case Plaintiff cites for support in his
person, firm or corporation, in addition to the amount which        memorandum of law accompanying his motion to remand,
was unpaid when due, is liable to the employee for three times      provides no support for remand. (See Document 8 at 5.)
that unpaid amount as liquidated damages.” W. Va. Code §            In Goodwin, terminated employees brought an action under
21-5-4(e). The term officer is defined in the WVWPCA to             the WVWPCA against three alleged owner-operators of
“include officers or agents in the management of a corporation


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 27 of 29 PageID #: 34
Pack v. S&S Firestone, Inc., Not Reported in Fed. Supp. (2014)
2014 WL 12625463

                                                                               personally for certain obligations of
Seminole, a coal mining business.      Goodwin, 406 S.E.2d
                                                                               the corporation ... and so long as
at 754. The defendants were Mr. Morgan, Mr. Willard, and
                                                                               the statute is afforded a fair and
Mr. Lively. Mr. Morgan and Mr. Willard never answered or
                                                                               responsible interpretation so as to
filed any appearance in the action, and default judgment was
                                                                               give effect to the legislation intent as
granted against them. However, Mr. Lively did appear and
                                                                               indicated by the language used, it is
was subsequently granted summary judgment on the issue
                                                                               valid.
of whether he was an officer or agent in the management of
Seminole within the meaning of       W.Va. Code 21-5-1(h).
                                                                  State ex rel. Haden v. Calco Awning and Window Corp., 170
On appeal, the West Virginia Supreme Court of Appeals             S.E.2d 362, 364 (1969). It is clear that if Defendant White
disagreed with Mr. Lively—and the circuit court—and found         were an officer of S&S, Inc., he would be exposed to any
that a question of fact existed regarding whether he was an       potential liability if he knowingly permitted the corporation to
agent for Seminole. In reversing and remanding, the Supreme       violate the WVWPCA. Since the court, accepting all factual
Court noted that “[a]lthough the appellee denies that he acted    allegations in the complaint as true, could not find that he is a
in any capacity as an agent or officer of Seminole, there is      corporate officer or agent in the management of S&S, or that
evidence which indicates that the appellee held meeting with      he knowingly permitted S&S, Inc., to violate the WVWPCA,
the employees where he discussed the coal operations and          he cannot be held liable for any alleged violation of the
promised to pay their wages.”        Goodwin, 406 S.E.2d at       WVWPCA committed by the Plaintiff's employer, S&S, Inc.
757. The Supreme Court further noted that “[t]here is also
evidence that the appellee purchased and delivered supplies to
the mine, acquired equipment for the mining operations and          B. West Virginia Human Rights Act
visited the mine on occasion to oversee the operations.” Id.      Likewise, the Court finds that Defendant White cannot be
“Although the appellee is not listed as an officer of Seminole    found liable for violations of the West Virginia Human Rights
in the articles of incorporation, his active participation in     Act as currently pled in the Plaintiff's complaint. Importantly,
the business and his representations to the employees raise a     the complaint alleges that “[p]ursuant to    West Virginia
factual question as to whether he was acting as an agent in the   Code § 5-11-9 it is an unlawful discriminatory practice for
management of the corporation.” Id.                               an employer to discriminate against an employee based upon
                                                                  his age.” (Document 1-1 at 8.) The complaint further alleges
 *6 While it is true that corporate officers can be personally
                                                                  that “Defendants violated     West Virginia Code § 5-11-9 by
liable for violations of the WVWPCA when they knowingly
                                                                  terminating plaintiff's employment because of his age.” (Id.)
permit the corporation to violate the provisions of the Act,
here there has been no allegation that White is or was a
corporate manager involved in the management of S&S,                 West Virginia Code § 5-11-9 states that it shall be
Inc., or that he knowingly permitted S&S, Inc., to violate        an unlawful discriminatory practice “[f]or any employer
the WVWPCA. Accord Mullins v, Venable, 297 S.E.2d 866,            to discriminate against an individual with respect to
868-69 (W. Va. 1982); McDaniel v. West Virginia Div. of           compensation, hire, tenure, terms, conditions or privileges
Labor, 591 S.E.2d 277, 283-84 (W. Va. 2003).                      of employment if the individual is able and competent to
                                                                  perform the services required ...” W.Va. Code § 5-11-9(1).
                                                                  Crucially, this is the direct language found in the Plaintiff's
            The position of an officer of a                       complaint that underpins the claim of a violation of the West
            corporation, relative to his individual               Virginia Human Rights Act. (See Document 1-1 at 8, ¶ 26.)
            liability for the debts of the                        However, the Plaintiff cites to Holstein, and the language
            corporation, is not sacrosanct. While
                                                                  contained in      W. Va. Code § 5-11-9(7), in his brief in
            officers ordinarily are not held
                                                                  support of remand, to argue that Defendant White aided and
            responsible for corporate debts, it
                                                                  abetted the alleged age discrimination.
            is well established that where a
            statute so provides directors or
            officers may be required to account


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 28 of 29 PageID #: 35
Pack v. S&S Firestone, Inc., Not Reported in Fed. Supp. (2014)
2014 WL 12625463

The Plaintiff's complaint does not contain an allegation of
                                                                   Facts similar to those now before us were presented
any violation of    W. Va. Code § 5-11-9(7). It only alleges       in [Marshall]. In that case, Mildred Marshall filed
that the Defendants violated    § 5-11-9(1), and the complaint     suit against her former employer, Manville, and Robert
                                                                   Manson, Manville's plant manager, alleging sex and age
quotes the language from that section.       W. Va. Code §
                                                                   discrimination. Manville subsequently removed the suit to
5-11-9(7) states that it shall be an unlawful discriminatory
                                                                   federal court, stating that Marshall had fraudulently joined
practice “[f]or any person, employer ... to: (A) [e]ngage in
                                                                   Mason, a West Virginia resident, in order to avoid diversity
any form of threats or reprisals ... or to aid, abet, incite,
                                                                   jurisdiction. The district court subsequently dismissed
compel or coerce any person to engage in any of the unlawful
                                                                   Mason from the suit because he was not Marshall's
discriminatory practices defined in this section.”  W.Va.          employer.
Code 5-11-9(7) (emphasis added). Importantly, nowhere does
                                                                   On appeal, Marshall argued she had a valid cause of
   § 5-11-9(7) or the word(s) aid, abet, incite, compel, or        action against Mason under West Virginia law, while
coerce appear in the Plaintiff's complaint. They do, however,      Manville maintained that Mason was fraudulently joined
appear in the language of the complaint at issue in Holstein.      because he could not possibly be viewed as an “employer”

 *7 The facts of Holstein are rather analogous to those at         under     W.Va. Code § 5-11-9(a)(1), which prohibits
issue here. Holstein involved a sixty-three year old plaintiff     any employer from discriminating against an individual
who was discharged from his inside salesperson employment          regarding wages and other conditions of employment. The
due to a “cost cutting measure,” and a “new and much               Fourth Circuit Court of Appeals stated:

younger employee was hired within months.”        Holstein,           Manville's argument overlooks Marshall's cause of
461 S.E.2d at 475. He brought suit against the corporation,           action against Mason as a person. As the district court
Norandex, Inc., and his manager, Mel Counts. Id. Divergent            noted, Marshall also sought relief under another section
to the complaint at issue here, the plaintiff there alleged           of the Human Rights Act which provides that it is an
that the corporation violated    W.Va. Code § 5-11-9(1) “by           unlawful discriminatory practice for any person ... to ...
discriminating against [him] in his employment because of             aid, abet, incite, compel or coerce any person to engage
his age,” and that his manager, Mel Counts, “was responsible          in any unlawful discriminatory practices defined in this
                                                                      section.
for [his] discharge and violated     W.Va. Code § 5-11-9(7)
by aiding and abetting [the corporation] in an act of unlawful
                                                                   (current version at       W.Va. Code § 5-11-9(7)). This
discrimination.” Id. The manager brought a motion to dismiss,
                                                                   section does not limit the potential defendants to employers
which was subsequently granted by the circuit court. Id.
                                                                   as defined by the West Virginia Code. Under this section
Holstein appealed, arguing that the circuit court “erred by
                                                                   Mason can be held liable for his discriminatory actions as
dismissing [the manager] as a defendant,” and further, that
                                                                   a person.
“the plain language of the West Virginia Human Rights Act
clearly inculpates supervisors, such as [the manager], who
                                                                    Holstein, 461 S.E.2d at 477-78 (quoting     Marshall v.
participate in, approve of, sanction or ratify discriminatory
                                                                 Manville Sales Corp., 6 F.3d 229, 230, 232 (4th Cir. 1993))
acts, and that his complaint sufficiently alleges that [the
                                                                 (emphasis in original).
manager] aided and abetted [the corporation] in carrying
out ... unlawful discrimination.”   Id. at 476.                  The West Virginia Supreme Court of Appeals in Holstein
                                                                 then reversed the circuit court's dismissal of the manager,
The Holstein court looked to the Fourth Circuit Court of         finding that “a cause of action may be maintained by a
Appeals and the matter of     Marshall v. Manville Sales         plaintiff employee as against another employee under the
Corp., 6 F.3d 229 (4th Cir. 1993) for its determination of       West Virginia Human Rights Act. Further, the cause of action
                                                                 may properly be based upon an allegation that the defendant
whether W.Va. Code § 5-11-9(7) supports a cause of action        employee aided or abetted an employer engaging in unlawful
against a plaintiff's supervisor and/or fellow employee for
violation of the West Virginia Human Rights Act. Holstein        discriminatory practices.”    Holstein, 461 S.E.2d at 478.
detailed the rationale of Manville as follows:


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
        Case 2:21-cv-00189 Document 1-1 Filed 03/26/21 Page 29 of 29 PageID #: 36
Pack v. S&S Firestone, Inc., Not Reported in Fed. Supp. (2014)
2014 WL 12625463

                                                                     *8 Following thorough review and careful consideration, the
Unfortunately for the Plaintiff, here, his complaint does not
                                                                    Court FINDS that it enjoys subject matter jurisdiction over
contain a claim for violating   W.Va. Code § 5-11-9(7), nor         the above-styled matter. Accordingly, the Court ORDERS
does it allege that White aided, abetted, incited, compelled        that the Plaintiff's Motion to Remand (Document 7) be
or coerced the alleged discrimination. Accordingly, there is        DENIED and that the Plaintiff's request for attorney fees
no cause of action against White, a fellow employee and the         and costs be DENIED. The Court further ORDERS that
Plaintiff's supervisor, under    W.Va. Code § 5-11-9(1), as         the Plaintiff's claims, as currently pled against Defendant
currently pled. The Defendants have successfully met their          White, be DISMISSED WITHOUT PREJUDICE, and that
burden of demonstrating that the Plaintiff could not possibly       Richard White be removed from the docket and style of this
establish a cause of action against White for violating W.Va.       case.

Code § 21-5-4 or      W.Va. Code § 5-11-9(1). Therefore,
                                                                    The Court DIRECTS the Clerk to send a copy of this Order
White must be dismissed as fraudulently joined, and,
                                                                    to counsel of record and to any unrepresented party.
consequently, this Court enjoys subject matter jurisdiction
over the remaining Defendants.
                                                                    All Citations

                                                                    Not Reported in Fed. Supp., 2014 WL 12625463
                      CONCLUSION




                                                        Footnotes


1      W. Va. Code § 21-5-4(b) was subsequently amended, effective July 12, 2013, to reflect that an employer
       now has until “the next regular payday or four business days, whichever comes first” to pay their discharged
       employee his wages. W. Va. Code § 21-5-4 (b) (2013). The amendment does not apply to the case at bar,
       however, as the Plaintiff was allegedly fired on March 8, 2013.
2      The Defendants attached a litany of documents to their notice of removal, many of them duplicates of earlier
       exhibits in the same submission. For clarity, the Court distilled the twenty eight (28) pages of exhibits into the
       following list: (1) a one page copy of a letter from the Secretary of State to the Defendants; (2) ten page copy
       of summons, complaint and docket sheet from Circuit Court of Raleigh County, West Virginia; (3) four page
       copy of business organizational detail from the West Virginia Secretary of State; and (5) a one page copy of
       an Affidavit of Richard White, dated May 30, 2014. (See Document 1-1 at 1-28.)
3
          Section 1441 states in pertinent part:
          Except as otherwise expressly provided by Act of Congress, any civil action brought in a State court of
          which the district courts of the United States have original jurisdiction, may be removed by the defendant
          or the defendants, to the district court of the United States for the district and division embracing the place
          where such action is pending.
           28 U.S.C. § 1441(a).
4      The Plaintiff does not challenge the assertion that the amount-in-controversy aspect of diversity jurisdiction
       is satisfied. The parties' arguments focus solely on the issue of fraudulent joinder.


End of Document                                                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
